RESOLUCIÓN
El Juez Presidente, Hon. Federico Hernández Denton, ha concedido libres con cargo a vacaciones a la empleoma-nía, funcionarios y funcionarías de la Rama Judicial los viernes 5 y 26 de julio de 2013.
A tal efecto, y de acuerdo con nuestra facultad para re-glamentar los procedimientos judiciales al computar los términos dispuestos en las distintas leyes y reglas aplica-bles a los procedimientos y trámites judiciales, se aplicará *123lo dispuesto por los Arts. 388 y 389 del Código Político de 1902 (1 LPRA sees. 72 y 73), y se considerarán los viernes 5 y 26 de julio de 2013 como si fueran días feriados. Cual-quier término a vencer el 5 de julio de 2013 se extenderá hasta el próximo día laborable, lunes 8 de julio de 2013. Cualquier término a vencer el 26 de julio de 2013 se exten-derá hasta el lunes 29 de julio de 2013, próximo día laborable.

Se ordena la inmediata difusión pública de esta Resolución. Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo Interina.
(Fdo.) Camelia Montilla Alvarado Secretaria del Tribunal Supremo Interina